DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/730,056 (reference application) and copending Application No. 16/790,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘056 and ‘124 applications and the present application all recite a system and method for treating obstructive sleep apnea, comprising detecting an occurrence of obstructive sleep apnea, and activing a patch positioned on the patient in response to the detecting.  The ‘056 and ‘124 applications anticipate the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 4, 6 – 8, 12 – 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 – 8, 10, 12 – 14, 16, 17, and 20, applicant appears to be claiming limitations that should follow a “wherein” clause.  “Wherein” clauses are used to give meaning and purpose to the manipulative steps.  Without such a clause, it is unclear how much patentable weight should be given to the limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8 and 11 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (US PGPUB 2013/0030257).
Regarding claims 1 and 11, Nakata discloses an obstructive sleep apnea (OSA) suppression system and method comprising: a respiration monitoring device for detecting one or more OSA incidents, the respiration monitoring device comprising one or more of an accelerometer, a CO2 sensor, an oximeter or an audio sensing device (e.g. paragraphs 20 and 21); and a patch (e.g. 1906) adapted to be externally coupled on a dermis of a user, the patch comprising a flexible substrate and an adhesive on a first side adapted to adhere to the dermis of the user (e.g. paragraph 187), an electronic package directly coupled to the substrate, the electronic package comprising a processor, and electrodes directly coupled to the substrate and the electronic package (e.g. paragraph 148).
Regarding claims 2 and 12, Nakata discloses the respiration monitoring device located separately from the patch and in wireless communication with the patch (e.g. paragraph 12).
Regarding claims 3 and 13, Nakata discloses the respiration monitoring device integrated with the patch and the one or more of the accelerometer, the CO2 sensor, 
Regarding claims 4, 5, 14, and 15, Nakata discloses in response to detecting an occurrence of obstructive sleep apnea, activating the patch, the activating comprising generating an electrical stimuli to one or more nerves of the user via the electrodes (e.g. paragraph 148).
Regarding claims 6, 7, 16, and 17, Nakata discloses stimulating one or more branches of the hypoglossal nerve and causing a tongue to move (e.g. paragraph 20).
Regarding claims 8 and 18, respiration monitoring device adapted to measure one or more of an airflow of the user, a blood oxygenation level of the user, or a cessation of lung motion of the user (e.g. paragraphs 20 and 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. 
Regarding claims 9 and 19, Nakata discloses using an accelerometer to track a patient’s motion as described above.  Tracking posture is well known in the art as parameter that relates to sleep apnea.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the motion as taught by Nakata with posture signals, since such a modification would provide the predictable results of providing more information from the user to better treat obstructive sleep apnea.
Regarding claims 10 and 20, Nakata discloses the claimed invention except for the electrical stimuli comprising square waves having an amplitude between 10 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 2 and 60 pulses per second.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Nakata discloses stimulating electrodes on a neck patch in order to stimulate the hypoglossal nerve and cause the tongue to move in order to treat obstructive sleep apnea, as discussed above.  Therefore, finding the optimal parameters of the stimulation would require only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.